Citation Nr: 1015703	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a psychiatric 
disorder or a service-connected back disability.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1979 to May 1979 
and from March 2003 to April 2004, to include service in 
Southwest Asia in a designated imminent danger pay area.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD, an 
anxiety disorder and depression.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Court held that a claimant seeks 
service connection for the symptoms of a disability, 
regardless of how those symptoms are diagnosed or labeled.  
Therefore, the claim has been recharacterized as one of 
service connection for any psychiatric disorder, to include 
PTSD, anxiety, and depression.  The issue is thus restated on 
the title page of this decision.  

The issues of entitlement to service connection for a 
psychiatric disorder, erectile dysfunction, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine is manifested by forward flexion limited to 60 degrees, 
pain, tenderness, and mild neurological impairment of the 
lower extremities bilaterally; it is not manifested by 
forward flexion limited to 30 degrees or less or ankylosis.  

2.  The evidence in this case is at least in equipoise, 
suggesting that the Veteran's bilateral tinnitus manifested 
as a result of his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-43 (2009).

2.  The criteria for establishing entitlement to a separate 
disability rating of 10 percent for neurological impairment 
of the right lower extremity, secondary to the Veteran's 
lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8520 (2009).  

3.  The criteria for establishing entitlement to a separate 
disability rating of 10 percent for neurological impairment 
of the left lower extremity, secondary to the Veteran's 
lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8520 (2009).  

4.  The criteria for establishing entitlement to service 
connection for bilateral tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  
Finally, the letter notified the Veteran of a need to 
demonstrate a worsening of his service-connected low back 
disability as well as a need to demonstrate an effect on 
employment.  Under these circumstances, the Board finds that 
the notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical and personnel records.  Also, the Veteran received VA 
medical examinations in January 2007 and February 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of private 
medical records submitted by the Veteran have also been 
incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Disability Rating for the Lumbar Spine

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months;

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine.  For historical purposes, the Veteran 
was granted service connection for a lumbar spine disability 
in a September 2005 rating decision.  A disability rating of 
20 percent was assigned, effective as of April 25, 2004.  In 
May 2006, VA received a statement from the Veteran indicating 
that his service-connected back disability had worsened.  The 
Veteran's increased rating claim was denied in a January 2007 
RO decision, and the Veteran appealed this decision to the 
Board January 2008.  

The Veteran was afforded a VA examination of the spine in 
January 2007.  The Veteran reported having constant pain.  
The Veteran also reported pain that radiated down into the 
right hip and leg with occasional numbness in the right leg 
and foot.  The examiner stressed that the right hip pain 
referred to by the Veteran was part of his back disability, 
and as such, a separate hip evaluation was not being 
performed.  There was no evidence of bowel or bladder 
impairment.  

Physical examination revealed the Veteran's gait to be 
normal.  He was able to stand on his heels and toes normally 
and he could squat normally.  Thoracolumbar ranges of motion 
were measured during the examination, revealing forward 
flexion to 80 degrees with pain.  Extension, bilateral 
lateral flexion, and bilateral rotation were all found to be 
from 0 to 30 degrees with pain.  Range of motion measurements 
were noted to be the same after fatigue.  There was no pain 
to palpation in the lumbosacral area, but there was muscle 
spasm and mild scoliosis with a pelvic tilt to the right.  
The lordotic curve was found to be flat as well.  There was 
no muscular atrophy, but patellar and Achilles tendon 
reflexes were +2/4 bilaterally.  Light touch, pin prick 
sensation, vibratory sense and proprioception were negative 
bilaterally, and muscle strength was slightly diminished on 
the right.  X-rays revealed degenerative disc disease at the 
L3-4 and L4-5 levels that had not significantly changed over 
the past year.  The diagnosis was traumatic injuries to the 
lumbosacral spine with chronic strain and degenerative disc 
disease with residuals.  

The Veteran was afforded an additional VA examination of the 
spine in February 2009.  The Veteran reported that his low 
back pain had worsened slightly over the past several years.  
The Veteran again reported occasional pain and numbness 
radiating into the right leg, but he denied bowel or bladder 
impairment.  There was vertebral tenderness upon palpation, 
and the Veteran was noted to have lumbar flattening.  The 
pelvis was found to be level but the gait was slow to 
propulsion.  Range of motion measurements revealed forward 
flexion from 0 to 60 degrees (with discomfort noted from 30 
to 60 degrees), extension from 0 to 20 degrees (with 
discomfort from 10 to 20 degrees), bilateral lateral bending 
from 0 degrees to 20 degrees (with discomfort from 10 to 20 
degrees), and bilateral lateral rotation from 0 degrees to 20 
degrees.  There were no additional functional limitations of 
the thoracolumbar spine, including additional loss of range 
of motion, during flare-ups or secondary to repetitive use of 
the spine, painful motion, weakness, fatigability, lack of 
endurance or incoordination.  Strength testing of the lower 
extremities was normal, but knee jerk and ankle jerk reflexes 
were diminished bilaterally.  Sensation was also normal aside 
from decreased monofilament testing over the mid-anterior 
tibia and fibula region and the mid-dorsal right foot region.  

X-rays revealed no significant progression in the 
degenerative changes when compared to the January 2007 VA 
examination.  However, there was narrowing of the L3-4 
intervertebral disc spaces with minimal osteophyte formation 
since the previous examination.  The remaining disc spaces 
were found to be normal.  The examiner diagnosed the Veteran 
with degenerative changes from L3-S1 with narrowing of the 
intervertebral disc spaces.  There was no significant 
progression in the degenerative changes at L4-S1, but there 
was interval narrowing of the intervertebral disc space from 
L3-4.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for his lumbar spine disability.  Under the 
General Formula for Rating Diseases and Injuries of the 
Spine, a higher disability rating of 50 percent is warranted 
when there is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 
4.71a.  According to the Veteran's January 2007 VA 
examination, the Veteran had forward flexion of the 
thoracolumbar spine to 80 degrees.  The Veteran was found to 
have forward flexion to 60 degrees upon examination in 
February 2009.  Therefore, the evidence demonstrates that the 
Veteran has not had forward flexion limited to 30 degrees at 
any time during the pendency of his claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the January 2007 
VA examination, the Veteran did not have additional 
limitation of motion or fatigue upon repetitive motion.  
Likewise, the February 2009 VA examination found no 
additional loss of range of motion during flare-ups, or 
secondary to repetitive use, painful motion, weakness, 
excessive fatigability, lack of endurance or incoordination.  
Therefore, the evidence demonstrates that the Veteran is not 
entitled to a higher initial disability evaluation based on 
the DeLuca criteria.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating based on Diagnostic 
Code 5243, which is for application when there is evidence of 
intervertebral disc syndrome.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher disability rating of 40 percent is 
warranted when there is evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id at Note (1).  The record does 
not reflect that the Veteran has suffered any incapacitating 
episodes as a result of his service-connected lumbar spine 
disability.  Neither of the Veteran's VA examinations suggest 
that the Veteran has had physician prescribed bedrest, and 
according to the February 2009 VA examination, the Veteran 
performed duties around the farm and daily back stretches as 
a form of treatment for his lumbar spine.  This suggests that 
the Veteran does not suffer from incapacitating episodes.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
lumbar spine disability cause pain, tenderness, spasm and 
limitation of motion.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43.  The evidence does not demonstrate 
that the Veteran has suffered marked interference with 
employment or frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 20 percent for his 
service-connected lumbar spine disability.  In a February 
2008 statement, the Veteran described pain, impaired 
mobility, and days where he was unable to work or leave the 
house due to his back pain.  However, while the Board has 
considered this testimony, it does not demonstrate that the 
Veteran is entitled to a disability rating in excess of 20 
percent for his lumbar spine disability.  A 20 percent 
disability rating is meant to compensate a Veteran for 
limited motion and pain.  In addition, a 20 percent 
disability rating inherently suggests that the Veteran's 
suffers a degree of occupational impairment.  This testimony 
does not demonstrate that the Veteran is entitled to a higher 
disability rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's lumbar spine symptomatology has 
not warranted a disability rating in excess of 20 percent at 
any time during the pendency of his claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine must be denied.

Neurologic Impairment

While the Board has concluded that the Veteran is not 
entitled to a higher disability rating under 38 C.F.R. § 
4.71a, the evidence does suggest that the Veteran is entitled 
to separate disability ratings for neurological impairment of 
the lower extremities as secondary to his service-connected 
lumbar spine disability.  Note (1) to 38 C.F.R. § 4.71a 
instructs the rater to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  According to the Veteran's January 2007 VA 
examination, the Veteran had slightly diminished reflexes of 
the lower extremities bilaterally.  The Veteran was also 
found to have diminished reflexes in the lower extremities 
bilaterally upon examination in February 2009, as well as 
decreased monofilament testing over the mid-anterior tibia 
and fibula region and the mid-dorsal right foot region.  
Therefore, the evidence demonstrates that the Veteran suffers 
from neurological impairment of the lower extremities 
bilaterally.  

Diagnostic Code 8520 is for application when there is 
impairment of the sciatic nerve.  Under this code, a 
disability rating of 10 percent is warranted when there is 
evidence of mild incomplete paralysis of the nerve.  
According to the February 2009 VA examination, while the 
Veteran did exhibit symptoms of neurologic deficiencies, he 
was capable of normal toe and heel walking bilaterally, 
normal half squatting bilaterally, and normal great toe 
extension bilaterally.  In addition, the examiner found that 
aside from decreased monofilament testing, sensation was 
normal for the rest of the lower extremities in all 
dermatomes.  Therefore, the evidence suggests that the 
Veteran's neurological manifestations are best described as 
"mild," rather than as "moderate," as the Veteran has 
maintained significant use and sensation of the lower 
extremities bilaterally.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to separate 
disability ratings of 10 percent for neurological impairment 
of the right and left lower extremities.  See 38 U.S.C. § 
5107(b).  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus.  Upon review of the 
evidence of record, the Board concludes that the evidence is 
at least in equipoise in this case.  When a Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, the Veteran is entitled to service 
connection for bilateral tinnitus.  

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with tinnitus during active military 
service.  During a March 2004 over the age of 40 examination, 
the Veteran denied suffering from ear, nose or throat 
trouble.  Likewise, in a March 2004 post-deployment health 
assessment, the Veteran denied suffering from ringing in the 
ears.  There are no other service treatment records 
reflecting complaints of tinnitus.  As such, there is no 
evidence of a chronic condition during the Veteran's military 
service.  

The first post-service evidence of tinnitus is a November 
2005 private hearing loss evaluation.  The Veteran reported a 
history of noise exposure in the military due to the firing 
range and his work as an engineer and mechanic.  The Veteran 
also reported being exposed to noise exposure from mortar 
fire and improvised explosive devices during his service in 
Iraq from 2003 to 2004.  The Veteran told the examiner that 
he was experiencing significant tinnitus and a "fullness" 
of the ears while he was stationed in Iraq.  

The Veteran was afforded a VA audiometric examination in 
January 2007.  The Veteran reported suffering a ringing in 
his ears with a history of military noise exposure due to 
improvised explosive devices, mortars, gun fire, and 
equipment noise.  The Veteran described his tinnitus as a 
ringing he noticed when it was quiet that occurred daily 
before he went to sleep.  The Veteran reported that his 
tinnitus first began approximately eight months after his 
separation from active duty.  The examiner concluded that it 
was as likely as not that the Veteran's hearing loss 
manifested as a result of noise exposure during military 
service.  However, the examiner opined that it was not likely 
that tinnitus was related to military service due to the 
Veteran's report that it began approximately eight months 
after his discharge from active duty.  

Based on the above facts, the Board concludes that the 
evidence for and against the Veteran's claim is at least in 
equipoise.  While the Veteran did not report tinnitus at the 
time of his separation from active duty, he did indicate that 
he experienced significant tinnitus and "fullness" in his 
ears while he was serving in Iraq and being exposed to noise 
during a November 2005 audiometric evaluation.  While there 
is no documentation of this, the Veteran is competent to 
testify to experiencing a ringing in his ears during military 
service.  When lay statements relate to the occurrence of 
events that are observable as a lay person or the presence of 
a disability of symptoms of a disability that are subject to 
lay observation, they are competent evidence.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  

The Board recognizes that the Veteran's tinnitus was found to 
be less likely than not related to military service during 
his January 2007 VA examination.  This opinion was based on 
the fact that the Veteran's tinnitus did not begin until 
approximately eight months after the Veteran's military 
service.  However, in November 2005, the Veteran reported 
that he did in fact experience tinnitus during his active 
military service.  Since the Veteran offered different 
testimony regarding this issue more than a year before his VA 
examination, the Board questions the accuracy of the 
Veteran's claim of eight months.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to service 
connection for bilateral tinnitus.  See 38 U.S.C. § 5107(b).  
The Veteran's claim of entitlement to service connection for 
bilateral tinnitus is granted.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.  

Entitlement to a separate disability rating of 10 percent for 
neurologic impairment of the right lower extremity is 
granted.  

Entitlement to a separate disability rating of 10 percent for 
neurologic impairment of the left lower extremity is granted.  






	(CONTINUED ON NEXT PAGE)
REMAND

Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric 
disorder, to include PTSD.  The record demonstrates that 
there was a finding of insufficient information for 
verification of the Veteran's alleged in-service stressors 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) in November 2006.  However, the Veteran was very 
specific when he provided his February 2008 statement to VA 
when he indicated that he came across an improvised explosive 
device (IED) when traveling back to the Tallil Air Force base 
in September 2003.  Since the Veteran has provided additional 
evidence regarding his alleged stressor, and a specific time 
period in which it occurred, an additional request should be 
submitted to the JSRRC for verification.  

Furthermore, the Veteran should be scheduled for a VA 
psychiatric examination, to determine whether he suffers from 
any psychiatric disorder, including depression, PTSD, or 
anxiety, as a result of his military service.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has testified to suffering from anxiety, 
nervousness, and PTSD as a result of his experiences in Iraq.  
The record contains a private psychiatric evaluation from 
October 2005 and November 2005 that suggests that the Veteran 
was suffering from emotional numbness, sleep disturbances, 
anxiety and depressed mood.  The private mental health 
therapist diagnosed the Veteran with PTSD, with depression 
and social isolation.  A February 2006 VA outpatient 
treatment record also found the Veteran to be suffering from 
depression and sleep disturbances as a result of his military 
service.  This evidence demonstrates that the Veteran must be 
afforded the opportunity to appear for a VA examination 
before appellate review proceeds on this matter.  

TDIU

The Veteran contends that he is unemployable as a result of 
his service-connected disabilities.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the 
Veteran is service-connected for a lumbar spine disability 
(rated as 20 percent disabling), bilateral hearing loss 
(rated as noncompensable), neurological manifestations of the 
bilateral lower extremities (rated as 10 percent disabling 
each), and tinnitus, suggesting that the Veteran's combined 
disability rating does not presently meet the minimum 
schedular requirements for an award of TDIU benefits.  

The Board, therefore, finds that the claim of entitlement to 
TDIU benefits is inextricably intertwined with the issue of 
entitlement to service connection for a psychiatric disorder, 
since a grant of the benefits sought could result in an 
increased overall disability evaluation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
defers ruling on this matter until after the mandates of the 
Remand have been completed.  


Erectile Dysfunction

The Veteran contends that he is entitled to erectile 
dysfunction, to include as secondary to his psychiatric 
disability.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Since the Veteran's claim of entitlement to service 
connection for a psychiatric disorder is currently pending, 
this issue is also inextricably intertwined with the issue of 
entitlement to service connection for a psychiatric disorder.  
See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be asked to 
provide specific information regarding his 
alleged stressors.  The AMC should then 
contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit 
Records Research (CURR)) to verify the 
claimed stressor, i.e., whether there is 
evidence of an improvised explosive device 
(IED) in September 2003 involving the 
724th Engineer Battalion near the Tallil 
Air Force base in Iraq.  Any other details 
provided by the Veteran should also be 
submitted to the JSRRC for verification 
purposes.  

A copy of the Veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examiner must note having reviewed the 
claims file.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD, depression or 
anxiety, appropriate?

(b) If PTSD is diagnosed, can the 
Veteran's PTSD be related to a verified 
in-service stressor, assuming any of the 
Veteran's alleged stressors have been 
verified?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD 
(such as depression), is it at least as 
likely as not that this disorder(s) is a 
result of the Veteran's military service?  

A complete rationale for the opinion 
expressed must be provided.  

3.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


